Dore, J.
(dissenting). Under the proof adduced the issues of negligence and contributory negligence were for the jury. “ General usage or custom may be shown in order to establish a standard of construction and equipment. When a question of negligence is involved the general usage or practice is competent to show either ordinary care or the failure to exercise such care.” (Garthe v. Ruppert, 264 N. Y. 290, 296.) In the conceded absence of any stopping device whatsoever, and in the face of testimony of a general usage or practice that some such device should have been installed, the essential issue on appeal is whether we can say as a matter of law that there was no evidence from which the jury could infer that the absence of a stopping device was the proximate cause of the accident. I think that was an issue of fact properly submitted to the jury. There may be more than one proximate cause if each cause asserted can be seen to be an efficient one, without which the injury resulting would not have been sustained. (Sweet v. Perkins, 196 N. Y. 482, 485.) f
For the reasons stated I vote to affirm. .
Judgment reversed, with costs, and the complaint dismissed, with costs.